t c memo united_states tax_court james b miller jr petitioner v commissioner of internal revenue respondent docket no filed date james b miller jr pro_se alison w lehr for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies and accuracy-related_penalties relating to petitioner's and federal income taxes as follows year deficiency accuracy-related_penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure after settlement of some issues the issues for decision are whether petitioner is entitled to deduct expenses relating to a home_office whether petitioner has adequately substantiated claimed business_expenses relating to his scrap metal recycling business and whether petitioner is liable for the accuracy-related_penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time he filed his petition petitioner resided in lake worth florida during and petitioner owned and operated as a sole_proprietorship a scrap metal recycling business suppliers would deliver scrap metal to the warehouse petitioner rented for his business or petitioner or his employees would pick up scrap metal from suppliers and bring it to petitioner's warehouse none of the scrap metal was ever brought to petitioner's residence in which petitioner maintained an office home_office for the performance of administrative and management work relating to his scrap metal recycling business at petitioner's warehouse scrap metal was prepared for resale and shipped or delivered personally by petitioner or his employees to wholesalers throughout southern florida petitioner maintained the home_office because there was no suitable space in the warehouse for him to perform necessary administrative and management work relating to his scrap metal recycling business most of the time during which petitioner worked on his scrap metal recycling business petitioner was physically located in his home_office petitioner used the home_office mainly to place telephone calls to potential customers and to maintain data and spreadsheets on his computer relating to operation of his scrap metal recycling business over the telephone from his home_office petitioner generally made arrangements for the purchase and resale of scrap metal telephone calls received at the warehouse were routed first to the home_office and then if not answered at the home_office were transferred to the warehouse petitioner prepared at his home_office advertising material brochures and fliers to mail to customers on such material the address indicated for petitioner’s business was the warehouse address not petitioner’s home address petitioner often would meet with customers at their places of business other than for entertainment petitioner never met with customers in his home_office petitioner visited the warehouse frequently in order to among other things check on employees and operations at the warehouse deliver supplies and pick up and deliver cash -- the form of payment typically used in petitioner’s scrap metal recycling business during most of petitioner lived in a rented residence with two of his daughters and his girlfriend pincite estrella court west palm beach florida estrella residence the estrella residence consisted of a kitchen a combined living and dining room area a family room four bedrooms bathrooms an attached garage and a swimming pool petitioner often entertained personal and business guests at dinner parties at the estrella residence from the end of through petitioner lived in a condominium that petitioner owned pincite n w 13th street boca raton florida condominium the condominium consisted of a kitchen a combined living and dining room area two bedrooms and bathrooms two of petitioner's daughters occasionally lived with petitioner in the condominium during and petitioner’s home_office relating to his scrap metal recycling business was located in the combined living and dining room area of both the estrella residence and the condominium petitioner furnished the living and dining room area with desks file cabinets a computer and calculators the record does not indicate what other furniture was located in the living and dining room area petitioner had six telephone lines running into the home_office as indicated petitioner paid employees of his scrap metal recycling business in cash employees of petitioner’s scrap metal recycling business were generally hired on a temporary basis by petitioner’s warehouse foreman the employees generally were transient or homeless individuals and worked in the warehouse employees of petitioner’s scrap metal recycling business were required to sign a written_agreement but there was no line on the agreement to indicate an employee's social_security_number or personal address and neither petitioner nor the warehouse foreman generally obtained social_security numbers or addresses of the employees petitioner did not prepare and submit forms w-2 or with respect to wages paid to employees of his scrap metal recycling business and petitioner withheld no federal or state taxes with regard to wages paid to his employees at the end of each day petitioner’s warehouse foreman would prepare a written cash report and would indicate thereon amounts paid and received that day from the purchase and resale of scrap metal wages paid to employees and expenses paid at the warehouse generally at the end of each day the warehouse foreman also would call petitioner and provide petitioner with information concerning the cash received and spent at the warehouse that day the cash reports that were prepared each day by the warehouse foreman would be reviewed every few days by petitioner who would enter data from the cash reports onto spreadsheets petitioner maintained on the computer located in his home_office prior to trial the majority of the written daily cash reports relating to petitioner's scrap metal recycling business were lost or misplaced petitioner's computer spreadsheets with regard to employee wage expenses_incurred at the warehouse generally correspond with information with regard thereto as reflected in the limited number of daily cash reports that are in the record according to petitioner's computer spreadsheets the warehouse foreman received total wages of dollar_figure in and dollar_figure in petitioner’s employees occasionally incurred traffic fines for speeding and other traffic violations while picking up or delivering scrap metal during and petitioner's warehouse was broken into and burglarized several times reports were made to the police but petitioner did not retain copies of the police reports or other records indicating what was stolen from petitioner’s warehouse in late due apparently to pending litigation involving a former employee and to a child custody dispute with his former spouse petitioner filed for bankruptcy and paid legal fees in connection with the bankruptcy proceeding in petitioner paid medical_expenses relating to his daughters to employees of his warehouse and to his own medical needs petitioner often traveled in his automobile to meet with customers and prospective customers petitioner provided refreshments for customers at his warehouse and occasionally petitioner purchased lunch for employees for customers and for himself during meetings at restaurants on his and federal_income_tax returns petitioner claimed deductions for alleged expenses relating to his scrap metal recycling business the deductions claimed include alleged miscellaneous expenses relating to petitioner's home_office rent and utilities relating to petitioner's home_office and to the warehouse employee wages fines and losses from burglaries legal fees employee_benefits medical_expenses travel_expenses and meal and entertainment_expenses allegedly due to a loss of many of petitioner’s books_and_records during the bankruptcy proceeding the only records relating to petitioner's scrap metal recycling business that petitioner produced to respondent’s revenue_agent during the audit and at trial were copies of the computer spreadsheets reflecting alleged daily and monthly expenses by category for all of and except for one month of and some of the daily cash reports and receipts for and on audit respondent determined that petitioner's claimed home_office expenses did not qualify for a deduction and that petitioner’s books_and_records did not adequately substantiate many of the claimed cash expenses relating to petitioner’s scrap metal recycling business and respondent generally disallowed all expenses claimed as deductions where the nature and amount of the expenses could not be substantiated by specific receipts or billing statements respondent refused to accept petitioner’s computer spreadsheets as adequate substantiation of expenses_incurred by petitioner in his scrap metal recycling business because respondent determined that the backup documentation was inadequate for example during the audit and at trial respondent did not allow or concede deductions for claimed expenses for employee wages where petitioner could not identify either social_security numbers or addresses of the employees but respondent did allow or concede deductions for wage expenses indicated on the computer spreadsheets for employees for whom petitioner provided social_security numbers or addresses respondent also disallowed claimed expenses for wages of the warehouse foreman as reflected on the computer spreadsheets in excess of dollar_figure for each year the schedule below sets forth the expenses at issue herein as reflected in petitioner’s computer spreadsheets as claimed by petitioner on his and federal_income_tax returns and the portions thereof now deemed by respondent to be allowable or not allowable note that some of the categories of expenses are different for each year category computer spreadsheets expenses per return allowed by respondent disallowed by respondent dollar_figure big_number rent big_number utility big_number office big_number wages big_number fines losses big_number legal emp ben dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure the spreadsheet totals are based on out of months as explained one month of the spreadsheets was not put into evidence category computer spreadsheet expenses per return allowed by respondent disallowed by respondent home_office utility office wages fines losses legal medical travel meals ent dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure the disallowed portion of the rent utility and office expenses claimed for and of the utility and office expenses claimed for relate to petitioner's home_office opinion under sec_162 a taxpayer is permitted to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_280a however deductions associated with a home_office are generally disallowed unless the home_office was used exclusively and regularly as the principal_place_of_business for the taxpayer where a taxpayer’s business is conducted in part in the taxpayer’s residence and in part at another location the following two primary factors are analyzed in determining whether the home_office qualifies under sec_280a as the taxpayer’s principal_place_of_business the relative importance of the functions or activities performed at each business location and the amount of time spent at each location 506_us_168 whether the functions or activities performed at the home_office are necessary to the business is relevant but not controlling and the location at which goods and services are delivered to customers generally will be regarded as the principal place of a taxpayer’s business id pincite the relative importance of business activities engaged in at the home_office may be substantially outweighed by business activities engaged in at another location the supreme court has explained as follows if the nature of the business requires that its services are rendered or its goods are delivered at a facility with unique or special characteristics this is a further and weighty consideration in finding that it is the delivery point or facility not the taxpayer's residence where the most important functions of the business are undertaken id pincite the principal activities relating to petitioner's scrap metal recycling business consist of the collection processing and resale of scrap metal the principal aspects of which are performed at petitioner's warehouse the warehouse appears to be a facility with unique or special characteristics capable of processing and storing scrap metal these activities are not performed in petitioner's home_office the administrative management and other activities performed in petitioner's home_office certainly constitute a relevant part of petitioner's business but because the scrap metal is collected and processed at the warehouse the warehouse is to be regarded as the principal place of petitioner's scrap metal recycling business petitioner argues that negotiations for the purchase and sale of scrap metal that he conducts primarily over the telephone from his home_office constitute the principal activity of his business petitioner however has not established in this case that the actual purchase and sale of scrap metal is to be treated as occurring in his home_office nor that negotiations for the purchase and sale of scrap metal that are conducted over the telephone from his home_office constitute the principal activity of the business further for expenses of a home_office to qualify for deductibility under sec_280a no personal_use may be made of the particular area of a residence that is used as the home_office sec_280a petitioner maintained his home_office in the living and dining room area of the estrella residence and of the condominium we are not convinced that petitioner used these areas solely for his home_office we conclude that all expenses relating to petitioner's home_office including rent utilities and office expenses were correctly disallowed by respondent turning to the other claimed expenses that remain in dispute on the grounds that petitioner has not adequately substantiated the business nature and amount of the expenses it is well established that taxpayers generally bear the burden_of_proof regarding claimed business deductions rule a 290_us_111 under sec_162 deductions are allowed for all ordinary and necessary expenses paid_or_incurred during a tax_year in carrying_on_a_trade_or_business cash_basis taxpayers must establish that the expenses were paid that they were paid during the year in issue that they were paid in furtherance of a trade_or_business and that they were ordinary and necessary expenses of the trade_or_business sec_1_162-1 income_tax regs taxpayers are required to maintain adequate_records to substantiate business_expenses and to enable respondent to determine their correct_tax liability sec_6001 where a taxpayer does not have adequate_records the burden_of_proof bears heavily on the taxpayer 688_f2d_1376 11th cir affg in part and remanding in part tcmemo_1981_123 39_f2d_540 2d cir where taxpayers establish that they are entitled to deductions for trade_or_business_expenses but are unable to adequately substantiate the exact amount of the expenses we may estimate the amount of the deductible expenses cohan v commissioner supra pincite in order however for us to estimate the amount of deductible expenses taxpayers have an obligation to provide some rational basis upon which reasonable estimates may be made 85_tc_731 in this case with regard to claimed wages of dollar_figure for and dollar_figure for that are still in dispute both petitioner and the warehouse foreman testified as to each of the employees whose claimed wages are still in dispute they testified as to the employment relationship of each of these employees with petitioner’s scrap metal recycling business during and and to the length of time employed we find the testimony of petitioner and of the foreman to be credible as to these claimed employee wages the wages paid to the employees are also generally supported by the daily cash reports and computer spreadsheets that are in evidence we sustain in full the deductions claimed by petitioner for and for employee wage expenses including the wage expenses of the warehouse foreman with regard to claimed fines and losses of dollar_figure for and dollar_figure for that are still in dispute petitioner admits that some portion of the claimed fines and losses includes nondeductible traffic fines petitioners offer no basis on which we can make an allocation between allowable and nonallowable fines and losses we sustain respondent's disallowance of these items the dollar_figure for and dollar_figure for in disputed legal fees represent either clearly personal expenses or the business nature thereof is not adequately established in the record at trial petitioner conceded that dollar_figure to dollar_figure of these claimed legal expenses represent personal_expense and petitioner did not adequately document the nature of the remaining claimed legal expenses we sustain respondent's disallowance of the legal fees still in dispute with regard to the dollar_figure in claimed employee benefit expenses for and the dollar_figure in claimed medical_expenses for that are still in dispute petitioner has failed to substantiate the nature of these expenses petitioner admitted at trial that some of these claimed expenses were incurred for personal medical_care of two of his daughters we sustain respondent's disallowance of the claimed employee benefit and medical_expenses with regard to the dollar_figure in travel_expenses and the dollar_figure in meal and entertainment_expenses that are still in dispute for the standard of proof for business travel and for business- related meal and entertainment_expenses is higher than the standard of proof for other business_expenses under sec_274 deductions for business travel and business-related meal and entertainment_expenses are not allowable on the basis of estimates and unsupported testimony of taxpayers at a minimum taxpayer's records must show the amount of such expenses the time and place such expenses were incurred and the business_purpose for which such expenses were incurred sec_274 petitioner has failed to meet the level of substantiation required for the claimed business travel and business-related meal and entertainment_expenses that are in dispute for petitioner did not present any receipts or underlying records relating to these expenses mere entries on the computer spreadsheets for travel and meals entertainment do not satisfy the substantiation requirements of sec_274 we sustain respondent's disallowance of the claimed travel meal and entertainment_expenses for with regard to the additions to tax under sec_6662 a percent accuracy-related_penalty is applicable to an underpayment_of_tax attributable to either negligence or to a disregard of rules or regulations sec_6662 sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code the term disregard includes any careless reckless or intentional disregard of treasury rules or regulations sec_6662 taxpayers are expected to maintain adequate_records to substantiate claimed deductions and failure to maintain adequate_records may constitute negligence sec_6001 40_tc_30 even though a taxpayer's records may be lost the burden is generally still on the taxpayers to substantiate deductions claimed with receipts and other sufficient documentation and evidence petitioner in this case has failed to meet his burden with regard to the adjustments that we have sustained and has failed to convince us as to the cause for his inability to provide at trial additional books_and_records relating to his scrap metal recycling business with the exception noted below we sustain respondent's determination of the accuracy-related_penalties for and with respect to all adjustments that we have sustained we believe however that the accuracy-related addition_to_tax in this case is not properly attributable to those portions of petitioner's tax deficiencies for and that relate to the disallowed home_office expense deductions that petitioner claimed and that we have disallowed petitioner did not demonstrate a careless reckless or intentional disregard for the law in claiming these deductions we note that the supreme court's decision in 506_us_168 was not made until and that prior thereto confusion existed as to the proper legal standard to apply to home_office expense deductions see eg 935_f2d_52 4th cir affg 94_tc_20 revd 506_us_168 782_f2d_75 7th cir revg tcmemo_184_607 751_f2d_512 2d cir revg tcmemo_1983_724 decision will be entered under rule
